Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/164161 A1 (WO ‘161).
Regarding Claims 1-3, WO ‘161 discloses a photosensitive composition comprising a coloring material (“halogenated zinc phthalocyanine”, paragraph 0016-0020 of the English translation) and a curable compound (“polymerizable monomer”, paragraph 0031 of the English translation). Specifically, WO ‘161 discloses C.I. Pigment Green 58 and 59 as the coloring material (paragraph 0020 of the English translation) and bifunctional or higher functional methacrylates and acrylates as the curable compound (paragraph 0031 of the English translation). These features are listed as an embodiment of the instant invention (see paragraphs 0085 and 0126 of the instant application’s specification). WO ‘161 also discloses that the coloring material is present in the composition at an amount of 30 to 70% by mass, with respect to the total solid content of the photosensitive composition (paragraph 0021 of the English translation). While WO ‘161 is silent in regards to the optical density of a 0.5 micrometer film made from the disclosed composition, it would be expected that the composition disclosed in WO ‘161 would possess an optical density at 248 nm of 1.6 or higher because this property should be inherent to the chemical composition. Since the disclosed composition of WO ‘161 
Regarding Claim 4, this claim is drawn to an intended use purpose and thus is not further limited in scope than instant Claim 1.
Regarding Claims 5 and 8, WO ‘161 discloses the use of KAYARAD DPCA (paragraph 00198 of the English translation), which shares the chemical structure of formula M2 of the instant application (see paragraph 0193 of the instant specification). This polymerizable monomer has a polymerizable group value of 10.5 mmol/g or higher.
Regarding Claims 6-7 and 9-10, WO ‘161 discloses a photopolymerization initiator for the photosensitive coloring composition. Specifically, oxime compounds (paragraph 0061 of the English translation), benzophenone compounds (paragraph 0075 of the English translation), acylphosphine compounds (paragraph 0074 and 0076 of the English translation), and compounds having triazine skeletons (paragraph 0074 of the English translation) are presented in WO ‘161.
Regarding Claims 11-14, WO ‘161 discloses the use of a green colorant (paragraph 0020 of the English translation) and states that the coloring material is present in the composition at an amount of 30 to 70% by mass, with respect to the total solid content of the photosensitive composition (paragraph 0021 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/164161 A1 (WO ‘161) in view of US 2016/0223912 A1 (Tsai).
Regarding Claims 15-17, WO ‘161 discloses a photosensitive composition according to instant Claim 1. WO ‘161 also discloses a pattern forming method (paragraph 00175 of the English translation). One of the steps involved in the pattern forming method disclosed in WO ‘161 is forming a photosensitive composition layer, using the photosensitive composition, on a support (paragraph 00176-00179 of the English translation). As stated above, the composition is anticipated to have an optical density of 1.6 or higher with respect to light having a wavelength of 248 nm. The method according to WO ‘161 also includes a development step, where the unexposed portion of the photosensitive composition layer are developed and removed (paragraph 00181 of the English translation). However, WO ‘161 does not disclose an irradiation step wherein the exposure is performed with light having a wavelength of 300 nm, nor does it disclose the use of a KrF exposure device. Tsai teaches a color filter manufacturing method. In the method disclosed by Tsai, there is an exposure step of a photoresist layer using a deep ultraviolet light with a wavelength of 248 nm (paragraph 0022). This light is provided by a KrF excimer laser (paragraph 0022). WO ‘161 and Tsai are analogous art because both references teach methods for forming patterns with photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a KrF light source to provide light at 248 nm, as taught by Tsai, in the pattern forming method disclosed by WO ‘161 because a KrF light source with a wavelength of 248 nm can produce pattern feature sizes as small as 32 nm and below (see Tsai, paragraph 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/24/2022